                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                NORTHEASTERN DIVISION

MELISA MICHELLE HOLBROOKS                        )
                                                 )
v.                                               )       No. 2:18-0039
                                                 )
NANCY A. BERRYHILL                               )
Acting Commissioner of Social Security           )


To:    The Honorable Waverly D. Crenshaw, Jr., Chief District Judge



                     REPORT AND RECOMMENDATION

       Plaintiff filed this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial

review of the final decision of the Social Security Administration (“Commissioner”), denying

Plaintiff’s claim for Supplemental Security Income (“SSI”) as provided under Title XVI of the

Social Security Act (“the Act”). The case is currently pending on Plaintiff’s motion for judgment

on the administrative record (Docket Entry (“DE”) 17), to which Defendant has responded. DE 18.

Plaintiff has also filed a reply brief. DE 19.

       Upon review of the administrative record as a whole and consideration of the parties’

filings, the undersigned Magistrate Judge respectfully recommends that Plaintiff’s motion (DE 17)

be DENIED.

                                       I.        INTRODUCTION

       Plaintiff filed an application for SSI on January 6, 2015, in which she alleged that she was

unable to work because of chronic sciatica, pinched nerves, degenerative disc disease, mental




                                                     1
health illnesses, and numbness in the knee. See Transcript of the Administrative Record (DE 15)

at 67, 83. 1 She alleged a disability onset date of May 1, 2014. AR 55.

       Plaintiff’s applications were denied initially and upon reconsideration. AR 67, 80. Pursuant

to her request for a hearing before an administrative law judge (“ALJ”), Plaintiff appeared with

counsel and testified at a hearing before ALJ William Callahan on May 10, 2017. AR 26. On

August 23, 2017, the ALJ denied the claim. AR 8-10. The Appeals Council denied Plaintiff’s

request for review of the ALJ’s decision (AR 1-4), thereby making the ALJ’s decision the final

decision of the Commissioner. This civil action was subsequently filed and the Court has

jurisdiction. 42 U.S.C. § 405(g).

                                    II.    THE ALJ FINDINGS

       The ALJ made the following enumerated findings as part of his denial of Plaintiff’s claim:

       1. The claimant has not engaged in substantial gainful activity since January 6,
          2015, the application date (20 CFR 416.971 et seq.).

       2. The claimant has the following medically determinable impairments: paraspinal
          muscle spasms; mild lumbar degenerative disc disease (DDD); early left knee
          degenerative joint disease (DJD); depression/affective disorder with mixed
          anxiety; hypertension; GERD; and obesity (416.922 et seq.).

       3. The claimant does not have an impairment or combination of impairments that
          has significantly limited (or is expected to significantly limit) the ability to
          perform basic work-related activities for 122 consecutive months; therefore, the
          claimant does not have a severe impairment or combination of impairments
          (416.922 et seq.).




       1
         The Transcript of the Administrative Record is referenced by the abbreviation “AR”
followed by the corresponding page number(s) as numbered in the large black Bates stamps on the
bottom right corner of each page.

                                                 2
       4. The claimant has not been under a disability, as defined in the Social Security
          Act, since January 6, 2015, the date the application was filed (20 CFR
          416.920(c)).

AR 13-21.

                               III.   REVIEW OF THE RECORD

       The parties and the ALJ have thoroughly summarized and discussed the medical and

testimonial evidence of the administrative record. Accordingly, the Court will discuss those

matters only to the extent necessary to analyze the parties’ arguments.

                     IV.     DISCUSSION AND CONCLUSIONS OF LAW

       A. Standard of Review

       The determination of disability under the Act is an administrative decision. The only

questions before this Court upon judicial review are: (i) whether the decision of the Commissioner

is supported by substantial evidence, and (ii) whether the Commissioner made legal errors in the

process of reaching the decision. 42 U.S.C. § 405(g). See Richardson v. Perales, 402 U.S. 389,

401, 91 S. Ct. 1420, 28 L. Ed. 2d 842 (1971) (adopting and defining substantial evidence standard

in context of Social Security cases); Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 854 (6th Cir.

2010). The Commissioner’s decision must be affirmed if it is supported by substantial evidence,

“even if there is substantial evidence in the record that would have supported an opposite

conclusion.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v.

Callahan, 109 F.3d 270, 273 (6th Cir. 1997)); Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 477

(6th Cir. 2003); Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999). Substantial

evidence is defined as “more than a mere scintilla” and “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson, 402 U.S. at 401 (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S. Ct. 206, 83 L. Ed. 126 (1938)); Rogers v.

                                                3
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007); LeMaster v. Weinberger, 533 F.2d 337,

339 (6th Cir. 1976) (quoting Sixth Circuit opinions adopting language substantially similar to that

in Richardson).

       The Court’s review of the Commissioner’s decision is limited to the record made in the

administrative hearing process. Jones v. Secretary, 945 F.2d 1365, 1369 (6th Cir. 1991). A

reviewing court may not try the case de novo, resolve conflicts in evidence, or decide questions of

credibility. See, e.g., Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984) (citing Myers v.

Richardson, 471 F.2d 1265, 1268 (6th Cir. 1972)). The Court must accept the ALJ’s explicit

findings and determination unless the record as a whole is without substantial evidence to support

the ALJ’s determination. 42 U.S.C. § 405(g). See, e.g., Houston v. Sec’y of Health & Human

Servs., 736 F.2d 365, 366 (6th Cir. 1984).

       B. Determining Disability at the Administrative Level

       The claimant has the ultimate burden of establishing an entitlement to benefits by proving

her “inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

The asserted impairment(s) must be demonstrated by medically acceptable clinical and laboratory

diagnostic techniques. Id. §§ 423(d)(3) and 1382c(a)(3)(D). “Substantial gainful activity” not only

includes previous work performed by the claimant, but also, considering the claimant’s age,

education, and work experience, any other relevant work that exists in the national economy in

significant numbers regardless of whether such work exists in the immediate area in which the

claimant lives, or whether a specific job vacancy exists, or whether the claimant would be hired if

she applied. 42 U.S.C. § 423(d)(2)(A).

                                                 4
       In the proceedings before the Social Security Administration, the Commissioner must

employ a five-step, sequential evaluation process in considering the issue of the claimant’s alleged

disability. See Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th Cir. 2001); Abbot v. Sullivan,

905 F.2d 918, 923 (6th Cir. 1990). First, the claimant must show that she is not engaged in

“substantial gainful activity” at the time disability benefits are sought. Cruse v. Comm’r of Soc.

Sec., 502 F.3d 532, 539 (6th Cir. 2007); 20 C.F.R. § 416.920(a)(4)(i). Second, the claimant must

show that she suffers from a severe impairment that meets the 12-month durational requirement.

Id. § 416.920(a)(4)(ii). See also Edwards v. Comm’r of Soc. Sec., 113 F. App’x 83, 85 (6th Cir.

2004). Third, if the claimant has satisfied the first two steps, the claimant is presumed disabled

without further inquiry, regardless of age, education or work experience, if the impairment at issue

either appears on the regulatory list of impairments that are sufficiently severe as to prevent any

gainful employment or equals a listed impairment. Combs v. Comm’r of Soc. Sec., 459 F.3d 640,

643 (6th Cir. 2006); 20 C.F.R. § 416.920(d). A claimant is not required to show the existence of a

listed impairment in order to be found disabled, but such showing results in an automatic finding

of disability that ends the inquiry. See Combs, supra; Blankenship v. Bowen, 874 F.2d 1116, 1122

(6th Cir. 1989).

       If the claimant’s impairment does not render her presumptively disabled, the fourth step

evaluates the claimant’s residual functional capacity in relationship to her past relevant work.

Combs, supra. “Residual functional capacity” (“RFC”) is defined as “the most [the claimant] can

still do despite [her] limitations.” 20 C.F.R. § 416.945(a)(1). In determining a claimant’s RFC, for

purposes of the analysis required at steps four and five, the ALJ is required to consider the

combined effect of all the claimant’s impairments, mental and physical, exertional and

nonexertional, severe and nonsevere. See 42 U.S.C. §§ 423(d)(2)(B), (5)(B); Foster v. Bowen, 853

                                                 5
F.2d 483, 490 (6th Cir. 1988). At the fourth step, the claimant has the burden of proving an inability

to perform past relevant work or proving that a particular past job should not be considered

relevant. Cruse, 502 F.3d at 539; Jones, 336 F.3d at 474. If the claimant cannot satisfy the burden

at the fourth step, disability benefits must be denied because the claimant is not disabled. Combs,

supra.

         If a claimant is not presumed disabled but shows that past relevant work cannot be

performed, the burden of production shifts at step five to the Commissioner to show that the

claimant, in light of the claimant’s RFC, age, education, and work experience, can perform other

substantial gainful employment and that such employment exists in significant numbers in the

national economy. Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005) (quoting

Walters v. Comm’r of Soc. Sec., 402 F.3d 525, 529 (6th Cir. 1997)). See also Felisky v. Bowen, 35

F.3d 1027, 1035 (6th Cir. 1994). To rebut a prima facie case, the Commissioner must come

forward with proof of the existence of other jobs a claimant can perform. Longworth, 402 F.3d at

595. See also Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 528 (6th Cir. 1981), cert.

denied, 461 U.S. 957, 103 S. Ct. 2428, 77 L. Ed. 2d 1315 (1983) (upholding the validity of the

medical-vocational guidelines grid as a means for the Commissioner of carrying his burden under

appropriate circumstances). Even if the claimant’s impairments prevent the claimant from doing

past relevant work, if other work exists in significant numbers in the national economy that the

claimant can perform, the claimant is not disabled. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647,

652 (6th Cir. 2009). See also Tyra v. Sec’y of Health & Human Servs., 896 F.2d 1024, 1028-29

(6th Cir. 1990); Farris v. Sec’y of Health & Human Servs., 773 F.2d 85, 88-89 (6th Cir. 1985);

Mowery v. Heckler, 771 F.2d 966, 969-70 (6th Cir. 1985).




                                                  6
       If the question of disability can be resolved at any point in the sequential evaluation

process, the claim is not reviewed further. 20 C.F.R. § 416.920(a)(4).

       C. The ALJ’s Five-Step Evaluation of Plaintiff

       The ALJ in the instant case resolved Plaintiff’s claim at step two of the five-step process.

Because Plaintiff was not found to have any severe impairments at step two, the ALJ determined

that Plaintiff was not disabled. AR 13-21.

       D. Plaintiff’s Assertions of Error

       Plaintiff argues that the ALJ improperly concluded at step two of the process that she does

not suffer from a severe impairment. DE 17-1 at 9. Plaintiff requests that this case be reversed and

remanded pursuant to sentence four of 42 U.S.C. § 405(g) for further consideration and an

additional administrative hearing. Id. at 13.

       Sentence four of 42 U.S.C. § 405(g) states the following:

       The court shall have power to enter, upon the pleadings and transcript of the record,
       a judgment affirming, modifying, or reversing the decision of the Commissioner of
       Social Security, with or without remanding the cause for a rehearing.

42 U.S.C. § 405(g). “In cases where there is an adequate record, the [Commissioner’s] decision

denying benefits can be reversed and benefits awarded if the decision is clearly erroneous, proof

of disability is overwhelming, or proof of disability is strong and evidence to the contrary is

lacking.” Mowery v. Heckler, 771 F.2d 966, 973 (6th Cir. 1985). Furthermore, a court can reverse

the decision and immediately award benefits if all essential factual issues have been resolved and

the record adequately establishes a claimant’s entitlement to benefits. Faucher v. Secretary, 17

F.3d 171, 176 (6th Cir. 1994). See also Newkirk v. Shalala, 25 F.3d 316, 318 (1994).




                                                 7
1. Step Two Finding.

       Although the ALJ found that Plaintiff suffered from several “medically determinable

impairments,” he concluded that none of these conditions constituted a “severe” impairment, thus

necessitating a non-disability finding. AR 13-14, 21. An impairment is considered “severe” at step

two of the evaluation only if it “significantly limits [the claimant’s] physical or mental ability to

do basic work activities.” 20 C.F.R. § 416.920(c). Step two is considered “a de minimis hurdle that

a claimant clears unless the impairment is only a slight abnormality that minimally affects work

ability.” McGlothin v. Comm’r of Soc. Sec., 299 F. App’x 516, 522 (6th Cir. 2008) (internal citation

and quotations omitted). However, it is the claimant’s burden to prove both that her impairment

significantly limits her work-related activities and that her impairment has lasted or is expected to

last for a continuous period of at least 12 months. Harley v. Comm’r of Soc. Sec., 485 F. App’x

802, 803 (6th Cir. 2012).

       Plaintiff argues that the ALJ failed to properly consider relevant evidence by noting that

two non-examining State agency physicians who reviewed her medical records, Drs. Alawode

Oladele and Jayant Desai, each opined that degenerative disc disease (“DDD”) represents a severe

impairment, with Dr. Desai additionally concluding that “dysfunction-major joints” and obesity

constitute severe impairments. AR 60, 73. Both physicians also proffered functional limitations

relating to Plaintiff’s physical condition, including mild restrictions on her ability to lift, carry,

stand, and walk. AR 76-77. 2 The ALJ accorded “little weight” to these opinions based primarily

on their inconsistency with the findings of a consultative examiner, Dr. Ashok Kancharla (AR 20,

296-99), which Plaintiff contends is a violation of the ALJ’s duty to refrain from “play[ing] doctor



       2
        Plaintiff does not argue that the ALJ improperly determined that her alleged mental
impairments are non-severe.
                                                  8
and mak[ing] [his] own independent medical findings,” Simpson v. Comm’r of Soc. Sec., 344 F.

App’x 181, 194 (6th Cir. 2009) (internal quotations omitted), because Dr. Kancharla’s report does

not contain any functional limitations and therefore fails to constitute a “medical opinion.” DE 17-

1 at 11-12.

       The Court first notes that Plaintiff’s complaint about the ALJ’s designation of

Dr. Kancharla’s report as a medical “opinion” is immaterial. While it is true that a medical opinion

is generally defined as a statement from an acceptable medical source that includes any physical

or mental limitations caused by the subject claimant’s condition, 20 C.F.R. § 416.927(a)(1),

Plaintiff concedes later in her brief that the ALJ did not accord weight to the “opinion” of

Dr. Kancharla, but instead explicitly gave weight to the examining provider’s “findings.” DE 17-

1 at 11. 3 Regardless, this argument holds no water since the existence of a “medical opinion” from

Dr. Kancharla is not required to discount the opinions of the non-examining state physicians. Cf.

Ziomber v. Comm’r of Soc. Sec., 205 F. App’x 412, 415 (6th Cir. 2006) (affirming ALJ’s decision

to   reject   treating    physician’s    opinion       based   on   its “inconsisten[cy] with   the

clinical findings of other physicians”) (emphasis added).

       Plaintiff’s reliance on the Simpson holding is similarly misplaced as the ALJ in that case

improperly rejected a treating physician’s proposed functional limitations based on the entirely

unsupported independent finding that such restrictions were “inconceivable,” 344 F. App’x at 194,

while the instant ALJ appropriately relied on specific findings from an examining source that

contrasted with those from two non-examining sources. AR 20. The ALJ thus did not err by relying




       3
         Plaintiff also employs hyperbole by claiming that the ALJ “repeatedly” referenced the
medical “opinions” of Dr. Kancharla, but notes only one occurrence in the administrative opinion
in which this designation is used. DE 17-1 at 11.
                                                   9
on Dr. Kancharla’s report. See Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719, 728 (6th Cir. 2013)

(holding that ALJ who rejected State agency physician’s proposed exertional limitations “was not

required to base her determination on a medical opinion, and substantial evidence, including

objective medical evidence, supported her decision”).

       The pertinent issue is instead whether the ALJ’s step two determination is supported by

substantial evidence. The ALJ concluded that the non-examining physicians’ opinions were

entitled to little weight because they were not based on objective medical evidence, but instead

Plaintiff’s subjective complaints. AR 20. Plaintiff asserts, however, that the objective medical

evidence is “highly indicative of a severe impairment” (DE 17-1 at 12), and points to a CT scan

from June of 2014 that revealed DDD “without focal disc herniation or spinal stenosis,” but

“borderline” neural foraminal stenosis at the L3-4 level. AR 259-60. She additionally relies on a

questionable letter from “Dr[.] Wood,” dated July 22, 2014 and addressed to Plaintiff, in which

the author claims that Plaintiff suffers from “left sided nerve impingement” that causes “constant

and excruciating pain.” AR 275. Plaintiff further references a note documenting an emergency

room encounter on July 27, 2014, during which she exhibited a limited range of motion due to left

leg pain (AR 331, 336), as well as a chest x-ray that demonstrated “mild thoracic spondylosis.”

AR 320.

       A common thread in the evidence cited by Plaintiff is that almost all of these encounters

took place well before the January 6, 2015 application date, which is the beginning of the relevant

time period for purposes of SSI consideration. See Casey v. Sec’y of Health & Human Servs., 987

F.2d 1230, 1233 (6th Cir. 1993) (“The proper inquiry in an application for SSI benefits is whether

the plaintiff was disabled on or after her application date.”). See also Grimes v. Comm’r of Soc.

Sec., No. 3:13-CV-299, 2015 WL 4550338, at *6 (S.D. Ohio Mar. 3, 2015) (noting that the relevant

                                                10
time period in SSI claim is between the application date and the date of the ALJ’s decision).

Plaintiff makes no distinction between pre-application and post-application evidence, even in reply

to the Commissioner’s emphasis on this issue. See DE 18 at 4. This is significant because the

sparse medical evidence from the relevant period in this case bolsters the ALJ’s step two finding.

Dr. Kancharla’s examination on April 10, 2015 produced almost entirely normal findings based

on numerous measurements, including range of motion, straight leg raising (“SLR”), and strength.

AR 296-99. Dr. Kancharla additionally found that Plaintiff’s gait and station were normal. AR 298.

A physical examination on May 26, 2015 similarly revealed normal findings with respect to

Plaintiff’s back and extremities. AR 388. A nurse’s note from June 4, 2015 documents Plaintiff’s

complaint of “pain in left leg” (AR 344), but an examination less than three weeks later yielded no

abnormalities or functional deficits. AR 343. Simply put, there is very little evidence that

Plaintiff’s alleged impairment meets the 12-month durational requirement or significantly limits

her ability to perform basic work activities. Rogers v. Soc. Sec. Admin., No. 3:14-cv-1322, 2017

WL 3674840, at *14 (M.D. Tenn. Aug. 24, 2017).

       Plaintiff’s reliance on the aforementioned “medical letter” that was purportedly written by

Dr. Morgan Wood in July of 2014 is unavailing for multiple reasons. DE 17-1 at 4, 12. The

document contains no heading or other caption that might verify its origin, nor does it identify the

full name of the individual who allegedly authored the letter. There is instead a signature line

designated for “Dr [sic] Wood” with an accompanying signature that does not correspond to the

name “Morgan Wood,” as well as the handwritten name of a facility in Palm Beach Gardens,

Florida, which is approximately 700 miles from Plaintiff’s residence in Martin, Georgia. AR 8,




                                                11
275. Even assuming the authenticity of this document, 4 there is no indication in the record that

Plaintiff has ever treated with Dr. Morgan Wood. The letter also appears to be based entirely on

Plaintiff’s reported complaints, which further diminishes its import. See Young v. Sec'y of Health

& Human Servs., 925 F.2d 146, 151 (6th Cir. 1990) (noting that an opinion that does no more than

repeat a claimant’s allegations is not well-supported). The ALJ therefore appropriately discounted

this dubious exhibit.

       Finally, and significantly, Plaintiff has identified no medical opinion that suggests the

presence of any disabling condition, as is her burden. Ferguson v. Comm’r of Soc. Sec., 628 F.3d

269, 275 (6th Cir. 2010) (internal citation omitted). She emphasizes the “severity” findings of

Drs. Oladele and Desai while overlooking their accompanying opinions that Plaintiff is capable of

medium-level work and that she can perform her past relevant work as a cashier. AR 63, 65, 76,

78. The ALJ, based on a vocational expert’s testimony regarding the vocational requirements

delineated in the Dictionary of Occupational Titles, classified this cashier position as “light”

exertional capacity, a classification more restrictive, and thus more favorable to Plaintiff, than the

“medium” level work capability suggested by Drs. Oladele and Desai. AR 51. 5 As such, even if

the ALJ had accorded full weight to the opinions of Drs. Oladele and Desai and adopted all of their

proposed functional limitations, such a finding would not prevent Plaintiff from performing her

past relevant work as a cashier, which would preclude a conclusion that she is disabled. See 20

C.F.R. § 416.920(a)(4)(iv) (“If you can still do your past relevant work, we will find that you are


       4
         The undersigned highlights the following questionable statement in the document: “[Y]ou
should possibly consider applying for some type of governmental assistance assist [sic] you in
getting medical help to be able to return to functioning to obtain work.” AR 275.
       5
         Medium work is defined as work that “involves lifting no more than 50 pounds at a time
with frequent lifting or carrying of objects weighing up to 25 pounds. If someone can do medium
work, we determine that he or she can also do sedentary and light work.” 20 C.F.R. § 416.967(c).
                                                 12
not disabled.”). Therefore, any error committed by the ALJ at step two would be rendered

harmless. See Pelfrey v. Astrue, No. CIV.A.09-97-GWU, 2010 WL 1872905, at *6 (E.D. Ky.

May 10, 2010) (holding that ALJ’s lack of “severe” impairments finding represented harmless

error because the claimant “did not carry her burden of showing she could not return to her past

relevant work”).

       Plaintiff’s reply brief is again silent in response to Defendant’s elucidation of these

circumstances. DE 18 at 10-11. Plaintiff instead repeats her assertion that the ALJ “discounted the

only opinions of record” (DE 19 at 1), which she attributes to Drs. Oladele and Desai, despite the

fact that neither opinion would disqualify her from performing past relevant work, which would

transform remand of the ALJ’s decision into “an idle and useless formality.” Wilson v. Comm’r of

Soc. Sec., 378 F.3d 541, 547 (6th Cir. 2004) (internal citation omitted). She also reiterates her

claim that the ALJ improperly “play[ed] doctor” by concluding that her impairments were not

severe (id.), yet this inaccurately portrays both the current ALJ’s analysis, which emphasizes the

normal physical findings documented by an examining physician, and the role of the ALJ in

general, which requires “weigh[ing] the evidence, resolv[ing] material conflicts, [and] mak[ing]

independent findings of fact.” Blair v. Comm’r of Soc. Sec., 178 F.3d 1293 (6th Cir. 1999). See

also VanSingel v. Comm’r of Soc. Sec., 26 F. App’x 488, 490 (6th Cir. 2002) (noting that “[i]t is

squarely within the province of the ALJ” to weigh relevant, conflicting evidence). The ALJ in the

current matter properly considered the factors delineated in 20 C.F.R. § 416.927(c), including the

consistency and supportability of the physicians’ opinions. AR 20. The Court also notes that the

Sixth Circuit has held, in a case strikingly similar to the instant one, that substantial evidence

supports an ALJ’s conclusion that no severe impairment exists when the “only medical evidence

suggesting [the claimant] has any impairment at all comes from the non-examining state agency

                                                13
physicians, who specifically found that she could perform medium-level work.” Long v. Apfel, 1

F. App’x 326, 332 (6th Cir. 2001).

       Although the determination of whether an impairment is “severe” at step two of the

evaluation should be “liberally construed” in favor of the claimant, Griffeth v. Comm’r of Soc.

Sec., 217 F. App’x 425, 428 (6th Cir. 2007), achieving this level of severity is not a foregone

conclusion. See Despins v. Comm’r of Soc. Sec., 257 F. App’x 923, 930 (6th Cir. 2007) (affirming

ALJ’s step two finding of no severe impairment because the claimant’s “host of medical

impairments ... does not establish that [the claimant] was significantly limited from performing

basic work activities for a continuous period of time”). Plaintiff in this case claims that she

continues to experience disabling pain, yet the record is essentially bereft of any indication that

she exhibited symptoms relating to degenerative disc disease after her application date of

January 6, 2015, which is significant given that a reviewing judge is obligated to “only analyze the

medical evidence immediately preceding, and after, Plaintiff’s [SSI] application date.” Russell v.

Comm’r of Soc. Sec., No. CIV.A. 10-12118, 2012 WL 882889, at *1, n.1 (E.D. Mich. Jan. 26,

2012), report and recommendation adopted, No. 10-12118, 2012 WL 882802 (E.D. Mich.

Mar. 14, 2012). Even if all pre-application evidence is considered, there is no suggestion from a

treating physician that Plaintiff suffers from any functional limitations due to a physical

impairment, which weighs against a finding of severity. See Long, 1 F. App’x at 332 (affirming

ALJ’s non-severe step two finding given that the “record ... does not contain a single statement by

a treating physician indicating that [the claimant’s] health problems result in any specific work-

impairing limitations”). The Court thus concludes that the ALJ’s decision is supported by

substantial evidence.



                                                14
        The ALJ correctly noted that Plaintiff continued to be employed through the date of her

administrative hearing and exhibited no significant physical symptoms during multiple physical

examinations following her application date. AR 13, 15-16. Furthermore, even if the ALJ’s step

two conclusion lacked the support of substantial evidence, there is no medical opinion or other

evidence to suggest that Plaintiff could not perform her past relevant work, which would render

harmless any error committed at step two. Accordingly, the Court declines to “convert judicial

review of [this] agency action into a ping-pong game” that fails to advance Plaintiff’s claim in any

meaningful way. M.G. v. Comm’r of Soc. Sec., 861 F. Supp. 2d 846, 859-60 (E.D. Mich. 2012)

(internal citation omitted). This assertion of error is therefore rejected.

                                    V. RECOMMENDATION

        For the above stated reasons, it is recommended that Plaintiff’s motion for judgment on the

administrative record (DE 17) be DENIED and the Commissioner’s decision be AFFIRMED.

        ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within fourteen (14) days of service of this Report and Recommendation, and must state

with particularity the specific portions of this Report and Recommendation to which objection is

made. Fed. R. Civ. P. 72(b)(2). Any responses to objections to this Report and Recommendation

must be filed within fourteen (14) days of the filing of the objections. Id.; M.D. Tenn. R. 72.01(b).

Failure to file specific written objections within the specified time can be deemed to be a waiver

of the right to appeal the District Court’s order. See Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466,

88 L. Ed. 2d 435 (1985); Cowherd v. Milton, 380 F.3d 909, 912 (6th Cir. 2004) (en banc).


                                                        Respectfully submitted,


                                                        __________________________
                                                        BARBARA D. HOLMES
                                                        United States Magistrate Judge
                                                  15
